Mellen C. J.
delivered the ppinion of the Court.
This is a writ of right in which the demandants declare on the seisin of Matthew Paul their late father, who died in 1814. The writ bears date August 28, 1829. In the defence, a deed was offered signed by Matthew Paul dated April 13, 1793, by which it is contended that the demanded premises were conveyed to William Bearce, under whom the tenant claims title to one moiety thereof. In, this deed the name of Bearce is twice mentioned; once, as, the person of whom the consideration was received ; and once, as the person with whom the covenants were made ; but neither he nor any other person is named as grantee; and beyond all this, the habendum is to said Matthew Paul and Anne his wife, their heirs and assigns forever: so that nothing seems to have passed to Bearce by the deed. But it appears that he entered into possession in 1793, and continued to occupy and improvp the land till the year 1826 ; and the question before the jury was whether such long continued possession was in submission to the title of *457said Matthew Paul and a continuance of his seisin and for his benefit ; or whether Bearce claimed to hold the property as his own, and adversely to Matthew Paul, and all others. This was certainly a question of fact, and properly submitted to the jury for their determination ; and for that reason the requested instruction would have been improper, respecting the character of Bearce’s possession. The jury have decided that this possession was in his own right, and of course adverse to the claims of all others. Such being the facts established by the finding of the jury, there is no proof of the sei-sin on which the demandants have declared. There must be

Judgment on the verdict.